       Case 19-34054-sgj11 Doc 1796-12 Filed 01/22/21                                        Entered 01/22/21 16:43:17                      Page 1 of 2




From:                                           Neier, David <DNeier@winston.com>
Sent:                                           Friday, November 20, 2020 3:24 PM
To:                                             Thomas Surgent; fgwaterhouse (fgwaterhouse@yahoo.com); JP Sevilla; Isaac
                                                Leventon; Scott Ellington
Subject:                                        FW: 2020.11.20 HCM - Insiders Bonus Claims.xlsx
Attachments:                                    2020.11.20 HCM - Insiders Bonus Claims.xlsx




David Neier
Winston & Strawn, LLP
CELL: 914-772-1027

Winston & Strawn LLP
200 Park Avenue
New York, NY 10166-4193
OFFICE: (212) 294-5318
dneier@winston.com


From: Gregory V. Demo <GDemo@pszjlaw.com>
Sent: Friday, November 20, 2020 2:36 PM
To: Neier, David <DNeier@winston.com>
Subject: 2020.11.20 HCM - Insiders Bonus Claims.xlsx

Dave – The attached gives a better breakdown of the deferred comp claims.

Greg



CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading it. Your receipt of this
message is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author. Any tax advice contained
in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under applicable tax laws and regulations.




                                                                                  1
                                                                                                                                                    SE12
  Case 19-34054-sgj11 Doc 1796-12 Filed 01/22/21                                                   Entered 01/22/21 16:43:17                             Page 2 of 2


                                     PY 2018                       PY 2018
                                      Bonus     2017 Deferred       Bonus                      Deduction to                                           Allowed
                                   Installment      Award        Installment                    elect into         Convenience       Convenience        claim      % Payout
                    POC Claim           3      3 Year Cliff Vest      4        Total unpaid    convenience          class claim      class payout   distribution   on unpaid
      Employee      amount [1]     2/28/2020      5/31/2020       8/31/2020       bonus           class               amount             (85%)         (60%)         bonus
Ellington, Scott    $ 7,604,375    $   350,000 $       667,197 $ 350,000 $         1,367,197   $     (367,197) $       1,000,000 $         850,000 $ 510,000             37%
Leventon, Isaac        1,342,380       100,000         389,198   100,000             589,198              -              589,198           500,819     300,491           51%
Surgent, Thomas        3,958,628       325,000         541,748   325,000           1,191,748         (191,748)         1,000,000           850,000     510,000           43%
Waterhouse, Frank      2,102,261       212,500         366,580   212,500             791,580              -              791,580           672,843     403,706           51%
                    $ 15,007,644   $   987,500 $     1,964,723 $ 987,500 $         3,939,723   $     (558,945) $       3,380,778 $       2,873,662 $ 1,724,197
